As filed with the Securities and Exchange Commission on February 2, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: April 14, 2015 – November 30, 2015 ITEM 1. REPORT TO STOCKHOLDERS. EXCEED DEFINED SHIELD INDEX FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) NOVEMBER 30, 2015 Overview 2015 saw two very different market environments – the first half of the year (which actually lasted until August) saw relatively placid markets with both implied and actual volatility remaining low.A frequent topic of discussion among “talking heads” was when the Fed might begin raising rates, and how that might affect the market.As it turns out, initial market stresses would be driven by other factors. In late August, the market was jolted by a quick descent in Chinese markets which resulted in the S&P 500 Index (“S&P 500”) dropping approximately 12% from its highs earlier in the year.Particularly jarring to investors was August 24th, when the market opened down over 6% from the prior day’s close.After a second pull-back in late September, the market proceeded to go on a record run in October, leading to just barely positive 11-month performance for the S&P 500 at 3.01%. This roller coaster illustrates two themes which speak to the very purpose of the Exceed Defined Shield Index Fund (“Shield Fund”), an index fund which seeks to track the NASDAQ Exceed Structured Protection Index (“EXPROT”) using option strategies to provide controlled exposure to the S&P 500 with tail risk protection (see footnote 1 for a recap of the Shield Fund’s parameters).The first theme is gap risk – the possibility of the market opening up so far below the prior day’s close that investors may miss the opportunity to exit before taking a big hit, or conversely markets opening so far above the prior day’s close that investors may miss the opportunity to enter at a reasonable price.(Note there is reason to believe market opening gaps may become more common – see footnote 2)The second theme is market timing – how many investors, both retail and institutional, got shaken out by the August/September drops and missed the October record run? There are few ways to mitigate exposure to gap risk – the risk that the price of a particular investment security can change significantly without any market trading taking place - when markets open down, you can’t exit with a small loss (vs. yesterday’s value) as there is no opportunity to sell with a small loss (vs. yesterday’s value), and the same is true regarding purchasing when markets open up.An investment product which may be effective at mitigating gap risk are options.Options provide a contractual level where you can purchase or sell an underlying security regardless of where that security may be trading.For example, if you buy a “put” option on the S&P 500 giving you the right to sell the S&P 500 at 1900, and the S&P 500 declines overnight to 1800, you would save yourself the drop from 1900 to 1800 because you can force a sale at 1900. The Shield Fund’s goal is to employ downside put options at all times in order to seek to limit downside exposure.These puts are purchased proactively in order to position the Shield Fund for any negative market movement – whether a slow drift down or a large gap.The Shield Fund similarly employs call options at all times to pursue pre-defined upside exposure. Getting shaken out by the market roller coaster is a classic investor challenge.Investors are generally risk and ambiguity averse, and markets do not play well. Exceed Advisory, LLC’s (“Exceed”) senior management has written several pieces on behavioral finance and investing, which addresses these issues).Fear creeps up when markets decline, and particularly when markets drop materially and/or quickly.Advisors are tasked with coaching and planning ahead of these events, but they, their clients, and their chosen fund managers often show a tendency of leaving the market when they should stay in, and vice versa.The proper use of defensive options can mitigate this tendency by allowing investors to stay in the market, knowing their investment is shielded from catastrophic events.The Shield Fund attempts to provide such protection levels to enable investors to stay the course. Performance Summary: Market Context Over the 11-month period ended November 30, 2015, the S&P 500 essentially finished positive (up 3.01%) after experiencing two different points in the year when they were significantly down (-8.07% on August 25th and -7.07% on September 29th).This fairly flat year has been an anomaly in recent times – we just finished a 6-year bull run, which saw the S&P with a cumulative increase of 157.93% from January 1, 2009 to December 31, 2014.Prior to the bull run, a disastrous 2008 saw the S&P decrease 36.79%.Cumulative performance for the S&P during this 7-year time frame was 67.94%. 1 EXCEED DEFINED SHIELD INDEX FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) NOVEMBER 30, 2015 Market volatility as measured by the Chicago Board Options Exchange Volatility Index (the “VIX”) spent the first half of the year at historically low levels, similar to 2013 and 2014.For January to July 2014, the VIX had an average level of 15.01 and never closed above 22.39.However, the VIX reached a multi-year high during the market drop in August, registering 40.74, a level not seen since 2011. Since then, the VIX has not been able to pierce 14 on the downside. The VIX finished the period ended November 30, 2015 at 16.3. Performance Summary: Shield Fund The Exceed Defined Shield Fund (SHIIX) launched on April 14, 2015.For the period April 15, 2015 through November 30, 2015, Institutional shares of the Shield Fund returned -0.30% at net asset value as compared to -0.10% for the S&P 500 Index.Past performance is no guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares when redeemed may be worth more or less than the original cost. Current performance may be lower or higher than the performance data quoted. For the most recent month end performance, please call (844) 800-5092. Returns showing less than one year are cumulative. Investor Shares redeemed within 30 days of purchase are subject to a 1.00% redemption fee. The Total (Gross) Annual Fund Operating Expenses of Institutional Shares is 3.96%. Exceed has contractually agreed to waive its fee and/or reimburse Fund expenses as necessary to ensure that the Net Annual Fund Operating Expenses of Institutional Shares do not exceed 1.20% through at least April 1, 2017. Volatility for the Shield Fund for the period April 15, 2015 through November 30, 2015, was 10.75%, as compared to 16.04% for the S&P 500. 2 EXCEED DEFINED SHIELD INDEX FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) NOVEMBER 30, 2015 Past performance is no guarantee of future results. *Fiscal year end. Understanding the Shield Fund’s Performance in 2015 The Shield Fund seeks to generate returns by purchasing call spreads on the S&P 500, which are funded by both writing put spreads as well as the interest income earned from a credit portfolio.The Shield Fund seeks to outperform the S&P 500 in down markets, participate in up markets, and provide a hedge to limit losses in extreme markets. The targeted net effect to the investor is annual exposure to the S&P 500: · Seeks to provide protection from losses below approximately -12.5% · Not participating in gains above approximately 15% Since the S&P 500 stayed within the bounds of +15% and -12.5% over the course of the year, performance of the Shield Fund was fairly similar to performance for the S&P 500 overall.A notable exception was during the nadir of S&P 500 performance: between July 20 and August 25, the S&P 500 return was -11.91%, while the Shield Fund performance was -7.84% over the same time period.This notable outperformance by the Shield Fund was due to the fact that; as the S&P 500 performance declines to points near the approximately -12.5% protection boundary, the exposure of the long downside put becomes more meaningful, reducing downside exposure within the overall portfolio.Once the -12.5% limit is crossed, further exposure for the Shield Fund becomes very limited and eventually approaches zero. Outlook The Shield Fund is rules-based for a reason: predicting the markets with any sort of accuracy is a mirage which many pursue and fail, and it is not the business that Exceed is in.Rather, Exceed looks to provide a defined risk/reward exposure in all market environments, be they bull, bear, or something in between.Our value add is managing to a sophisticated index, which calls upon our expertise in options as well as our sub-advisor’s expertise in credit instruments (see footnote 3 for more information on our subadvisor, First Principles Capital Management).The end result is a controlled and relatively 3 EXCEED DEFINED SHIELD INDEX FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) NOVEMBER 30, 2015 straightforward investment experience for our investors. With that said, we hear many “talking heads” discuss meaningful potential for both implied and realized volatility to increase, as well as for interest rates to increase, in 2016.These increases can easily disrupt the relatively smooth ride the market has had since 2009, resulting in increased anxiety due to large market swings and ambiguity in regards to the interest rate environment. Increases in volatility and interest rates are generally positive for the EXPROT, as well as the Shield Fund which follows that index. As volatility and rates increase, the index methodology is designed to provide the opportunity to reach the max 15% upside cap while increasing the Shield Fund’s overall protection level. Sincerely, Joseph Halpern Chief Executive Officer, Exceed Advisory LLC Footnotes: 1. The Shield Fund seeks to generate returns by purchasing call spreads (the simultaneous purchase and sale of options on equal amounts of underlying shares but with different strike prices, with the strike price difference between the two sets of options being the “spread”) on the S&P 500, which are funded by both writing put spreads as well as the interest income earned from a credit portfolio the fund invests in. The targeted net effect to the investor is annual exposure to the S&P 500: · Seeks to provide protection from losses below approximately -12.5% · Not participating in gains above approximately 15% 2. There are a number of reasons to believe that market opening gaps may increase in the future. First, the world is increasingly interconnected resulting in international events having a larger effect on our markets. If an event happens outside of trading hours, the result may be a gap. Second, there are an increasing number of trading programs that are reactive to the market. Post August 24th, some blame was placed on risk parity strategies, whereby different asset classes are kept in “parity” regarding risk. As a result, moves can spiral in one way or another as automated trading programs go to work. Third, there is a seeming lack of liquidity in the marketplace. Floor traders, termed Specialists or Designated Market Makers used to be the liquidity providers of last resort with explicit rules regarding updating bid-ask and market spread. Those rules have been materially relaxed over the last decade. The major banks, due to regulation after 2008, also have less impetus to provide liquidity in size. 3. First Principles Capital Management, LLC (“FPCM”) provides fixed income investment management services for financial institutions, endowments and foundations, corporations, family offices and trusts, and individuals. As of 12/31/2015, FPCM managed approximately $10.1 billion in customized separately managed accounts and commingled funds.FPCM was acquired by AIG in 2015. Important Information and Risk Disclosure: Effective October 5, 2015, the Shield Fund changed its name from “Exceed Structured Shield Index Strategy Fund” to “Exceed Defined Shield Index Fund”. 4 EXCEED DEFINED SHIELD INDEX FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) NOVEMBER 30, 2015 An investment in the Shield Fund is subject to risk, including the possible loss of principal. The Shield Fund may enter into financial instruments or transactions with counterparty risk. A counterparty may become bankrupt or otherwise fail to perform its obligations due to financial difficulties, jeopardizing the value of the Shield Fund’s investment. Derivative instruments, including options, may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could risk a large potential impact on the performance of the Shield Fund. Gains or losses from positions in hedging instruments, such as options, may be much greater than the instrument’s original cost. If a security or derivative is linked to the performance of an index, it may be subject to the risks associated with changes in that index. The Shield Fund may not be able to dispose of restricted, thinly traded and/or illiquid securities promptly or at reasonable prices. This may result in a loss to the Shield Fund. Performance of a non-diversified fund, which invests in fewer securities at any given time than a diversified fund, may be more affected by a decline or default by a single security than a diversified portfolio. Options risk exists because the price of an option, which is a function of interest rates, volatility, dividends, the exercise price, stock price and other market factors, may change rapidly over time. The Shield Fund could experience a loss if securities underlying the options do not perform as anticipated. There may be an imperfect correlation between the prices of options and movements in the price of the securities, stock indexes or exchange traded funds hedged or used for cover which may cause a given hedge not to achieve its objective. Passive management risk exists as the Shield Fund is not “actively” managed. Therefore, the Shield Fund would not necessarily sell a security if the security’s issuer was in financial trouble or defaulted, or whose credit rating was downgraded, unless that security is removed from the relevant index. The Shield Fund is newly created and does not have a full calendar year performance record. There can be no guarantee that the investment objective will be met. The Shield Fund does not attempt to, and should not be expected to, reflect the return of the S&P 500 though the value of shares may be influenced by multiple factors including, but not limited to, the return, volatility and/or dividend rate of the S&P 500. The put options used in the Shield Fund’s strategy do not protect against declines between 0% and 12.5% and investors will bear all such losses. Further, while the EXPROT (and, thus the Shield Fund) seeks to limit losses to 12.5% on an annualized basis, there is no guarantee that it will do so. The level of the upside cap (approximately 15%) will be affected by the timing of options purchases, sales or expirations, volatility and interest rates, among other factors. A put is an option contract giving the owner the right, but not the obligation, to sell a specified amount of an underlying asset or index at a set price within a specific time. A call is an option contract giving the owner the right, but not the obligation, to buy a specified amount of an underlying security at a specified price within a specified time. The EXPROT is designed to provide investment returns that are correlated with, but less volatile than, those of the S&P 500 and to allow an investment tracking the EXPROT to mitigate losses when the S&P 500 declines in exchange for accepting a limit on gains when the S&P 500 increases. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the S&P 500 includes the reinvestment of dividends and income. One cannot invest directly in an index. The views in this report were those of the Shield Fund managers as of November 30, 2015 and may not reflect their views on the date this report is first published or any time thereafter. These views are intended to assist shareholders in understanding their investment in the Shield Fund and do not constitute investment advice. This letter may contain discussions about certain investments both held and not held in the portfolio. All current and future holdings are subject to risk and to change. 5 EXCEED DEFINED SHIELD INDEX FUND PERFORMANCE CHART AND ANALYSIS(Unaudited) NOVEMBER 30, 2015 The following chart reflects the change in the value of a hypothetical $10,000 investment in Investor Shares and Institutional Shares, including reinvested dividends and distributions, in Exceed Defined Shield Index Fund (the “Fund”) compared with the performance of the benchmark, NASDAQ Exceed Structured Protection Index (EXPROT) (“EXPROT Index”), since inception. The total return of the EXPROT Index includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the EXPROT Index does not include expenses. The Fund is professionally managed while the EXPROT Index is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Investor Shares and Institutional Shares are 4.21% and 3.96%, respectively. However, the Fund's advisor has agreed to contractually waive its fees and/or reimburse expenses such that total operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses and extraordinary expenses) do not exceed 1.45% and 1.20% for Investor Shares and Institutional Shares, respectively through at least April 1, 2017. The Advisor may be reimbursed by the Fund for fees waived and expenses reimbursed by the Advisor pursuant to the expense cap if such payment is made within three years of the fee waiver or expense reimbursement and does not cause the Net Annual Fund Operating Expenses of a class to exceed the expense cap in place at the time the fees were waived. Shares redeemed or exchanged within 30 days of purchase will be charged a 1.00% redemption fee. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 6 EXCEED DEFINED SHIELD INDEX FUND SCHEDULE OF INVESTMENTS NOVEMBER 30, 2015 AFA Shares Security Description Value Investment Companies (a) - 83.1% iShares 1-3 Year Credit Bond ETF $ SPDR Barclays Short Term Corporate Bond ETF Total Investment Companies (Cost $7,347,570) 7,331,640 Money Market Fund - 14.3% Invesco STIC Prime Portfolio, Institutional Class, 0.08% (b) (Cost $1,260,428) Contracts Security Description Strike Price Exp. Date Value Purchased Options - 7.3% Call Options Purchased - 5.0% 66 SPDR S&P 500 ETF $ 02/16 39 SPDR S&P 500 ETF 02/16 9 SPDR S&P 500 ETF 03/16 23 SPDR S&P 500 ETF 03/16 18 SPDR S&P 500 ETF 06/16 20 SPDR S&P 500 ETF 06/16 21 SPDR S&P 500 ETF 06/16 53 SPDR S&P 500 ETF 06/16 33 SPDR S&P 500 ETF 09/16 34 SPDR S&P 500 ETF 09/16 95 SPDR S&P 500 ETF 12/16 13 SPDR S&P 500 ETF 12/16 Total Call Options Purchased (Premiums Paid $464,560) 443,575 Put Options Purchased - 2.3% 45 SPDR S&P 500 ETF 02/16 60 SPDR S&P 500 ETF 02/16 4 SPDR S&P 500 ETF 03/16 29 SPDR S&P 500 ETF 03/16 11 SPDR S&P 500 ETF 06/16 27 SPDR S&P 500 ETF 06/16 9 SPDR S&P 500 ETF 06/16 64 SPDR S&P 500 ETF 06/16 4 SPDR S&P 500 ETF 09/16 63 SPDR S&P 500 ETF 09/16 11 SPDR S&P 500 ETF 12/16 97 SPDR S&P 500 ETF 12/16 Total Put Options Purchased (Premiums Paid $250,505) 203,013 Total Purchased Options (Premiums Paid $715,065) Total Investments in Securities - 104.7% (Cost $9,323,063)* Contracts Security Description Strike Price Exp. Date Value Written Options - (5.7)% Call Options Written - (0.3)% SPDR S&P 500 ETF $ 02/16 SPDR S&P 500 ETF 02/16 SPDR S&P 500 ETF 03/16 SPDR S&P 500 ETF 03/16 SPDR S&P 500 ETF 06/16 SPDR S&P 500 ETF 06/16 SPDR S&P 500 ETF 06/16 SPDR S&P 500 ETF 06/16 SPDR S&P 500 ETF 09/16 SPDR S&P 500 ETF 09/16 Contracts Security Description Strike Price Exp. Date Value SPDR S&P 500 ETF $ 12/16 $ SPDR S&P 500 ETF 12/16 Total Call Options Written (Premiums Received $(50,148)) Put Options Written - (5.4)% SPDR S&P 500 ETF 02/16 SPDR S&P 500 ETF 02/16 SPDR S&P 500 ETF 03/16 SPDR S&P 500 ETF 03/16 SPDR S&P 500 ETF 06/16 SPDR S&P 500 ETF 06/16 SPDR S&P 500 ETF 06/16 SPDR S&P 500 ETF 06/16 SPDR S&P 500 ETF 09/16 SPDR S&P 500 ETF 09/16 SPDR S&P 500 ETF 12/16 SPDR S&P 500 ETF 12/16 Total Put Options Written (Premiums Received $(567,351)) Total Written Options - (5.7)% (Premiums Received $(617,499))* $ Other Assets & Liabilities, Net - 1.0% Net Assets – 100.0% $ ETF Exchange Traded Fund (a) All or a portion of these securities are pledged as collateral for written options. (b) Variable rate security. Rate presented is as of November 30, 2015. * Cost for federal income tax purposes is $8,711,653 and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2015. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Other Financial Instruments** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs ) Level 3 - Significant Unobservable Inputs - - Total $ $ ) **Other Financial Instruments are derivative instruments not reflected in the Total Investments In Securities, such as written options, which are valued at their market value at period end. See Notes to Financial Statements.7 EXCEED DEFINED SHIELD INDEX FUND SCHEDULE OF INVESTMENTS NOVEMBER 30, 2015 The Level 1 value displayed in the Investments in Securities column of this table includes Investment Companies and Purchased Options. The Level 2 value displayed in the Investments In Securities column of this table includes a Money Market Fund and Purchased Options. Refer to this Schedule of Investments for a further breakout of each security by type. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended November 30, 2015. AFA PORTFOLIO HOLDINGS % of Net Assets Investment Companies 83.1 % Money Market Fund 14.3 % Purchased Options 7.3 % Written Options (5.7 )% Other Assets & Liabilities 1.0 % 100.0 % AFA See Notes to Financial Statements.8 EXCEED DEFINED SHIELD INDEX FUND STATEMENT OF ASSETS AND LIABILITIES NOVEMBER 30, 2015 ASSETS Total investments, at value (Cost $9,323,063) $ Deposits with brokers Receivables: Fund shares sold Dividends 83 From investment advisor Prepaid expenses Deferred offering costs Total Assets LIABILITIES Call options written, at value (Premiums received $50,148) Put options written, at value (Premiums received $567,351) Payables: Investment securities purchased Fund shares redeemed Accrued Liabilities: Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Investor Shares Institutional Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* Investor Shares (based on net assets of $2,711,526) $ Institutional Shares (based on net assets of $6,114,379) $ * Shares redeemed or exchanged within 30 days of purchase are charged a 1.00% redemption fee. See Notes to Financial Statements.9 EXCEED DEFINED SHIELD INDEX FUND STATEMENT OF OPERATIONS PERIOD ENDED NOVEMBER 30, 2015* INVESTMENT INCOME Dividend income $ Total Investment Income Advisor EXPENSES Investment advisor fees Fund services fees Transfer agent fees: Investor Shares Institutional Shares Distribution fees: Investor Shares Custodian fees Registration fees: Investor Shares Institutional Shares Professional fees Trustees' fees and expenses Offering costs: Investor Shares Institutional Shares Interest expense 0 Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on: Investments ) Written options Net realized gain Net change in unrealized appreciation (depreciation) on: Investments ) Written options Net change in unrealized appreciation (depreciation) NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Commencement of operations was April 14, 2015. See Notes to Financial Statements.10 EXCEED DEFINED SHIELD INDEX FUND STATEMENT OF CHANGES IN NET ASSETS November 30, 2015 # # # April 14, 2015* Through November 30, 2015 OPERATIONS Net investment loss $ ) Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations CAPITAL SHARE TRANSACTIONS Sale of shares: Investor Shares Institutional Shares Redemption of shares: 1 Investor Shares ) 2 Institutional Shares ) Redemption fees Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period $ SHARE TRANSACTIONS Sale of shares: Investor Shares Institutional Shares Redemption of shares: Investor Shares ) Institutional Shares ) Increase in Shares * Commencement of operations. See Notes to Financial Statements.11 EXCEED DEFINED SHIELD INDEX FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. April 14, 2015 (a) through November 30, 2015 INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss(b) ) Net realized and unrealized gain (loss) )(c) Total from Investment Operations ) REDEMPTION FEES(b) — (d) NET ASSET VALUE, End of Period $ TOTAL RETURN )%(e) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(f) Net expenses %(f) Interest expense %(f) Net expenses without interest expense %(f) Gross expenses(g) %(f) PORTFOLIO TURNOVER RATE 41 %(e) INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss(b) — (d) Net realized and unrealized gain (loss) )(c) Total from Investment Operations ) REDEMPTION FEES(b) — (d) NET ASSET VALUE, End of Period $ TOTAL RETURN )%(e) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(f) Net expenses %(f) Interest expense %(f) Net expenses without interest expense %(f) Gross expenses(g) %(f) PORTFOLIO TURNOVER RATE 41 %(e) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Per share amount does not reflect the actual net realized and unrealized gain/(loss) for the period due to the timing of Fund share sales and the amount of per share realized and unrealized gains and losses at such time. (d) Less than $0.01 per share. (e) Not annualized. (f) Annualized. (g) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements.12 EXCEED DEFINED SHIELD INDEX FUND NOTES TO FINANCIAL STATEMENTS NOVEMBER 30, 2015 Note 1. Organization The Exceed Defined Shield Index Fund (the “Fund”) is a non-diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers two classes of shares: Investor Shares and Institutional Shares. Each class commenced operations on April 14, 2015. The Fund’s investment objective is to track, before fees and expenses, the performance of the NASDAQ Exceed Structured Protection Index. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange-traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Exchange-traded options for which the last quoted sale price is outside the closing bid and ask price, will be valued at the mean of the closing bid and ask price. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the advisor believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in the Fund’s registration statement, performs certain functions as they relate to the administration and oversight of the Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the advisor to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Advisor inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different Net Asset Value ("NAV") than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) 13 EXCEED DEFINED SHIELD INDEX FUND NOTES TO FINANCIAL STATEMENTS NOVEMBER 30, 2015 Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of November 30, 2015, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Purchased Options – When a fund purchases an option, an amount equal to the premium paid by the fund is recorded as an investment and is subsequently adjusted to the current value of the option purchased.If an option expires on the stipulated expiration date or if the fund enters into a closing sale transaction, a gain or loss is realized. If a call option is exercised, the cost of the security acquired is increased by the premium paid for the call. If a put option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are decreased by the premium originally paid. Purchased options are non-income producing securities. The values of each individual purchased option outstanding as of November 30, 2015, are disclosed in the Fund’s Schedule of Investments. Written Options – When a fund writes an option, an amount equal to the premium received by the fund is recorded as a liability and is subsequently adjusted to the current value of the option written. Premiums received from writing options that expire unexercised are treated by the fund on the expiration date as realized gain from written options. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the fund. The fund, as writer of an option, bears the market risk of an unfavorable change in the price of the security underlying the written option. Written options are non-income producing securities. The values of each individual written option outstanding as of November 30, 2015, are disclosed in the Fund’s Schedule of Investments. Calls Puts Number of Number of Contracts Premiums Contracts Premiums Options Outstanding, April 14, 2015 - $ - - $ - Options written ) Options terminated in closing transactions Options exercised - Options expired Options Outstanding, November 30, 2015 ) $ ) ) $ ) Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. On December 15, 2015, the Fund paid a distribution of $0.01175 per share in short term capital gains related to the fiscal period ended November 30, 2015. Federal Taxes – The Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax 14 EXCEED DEFINED SHIELD INDEX FUND NOTES TO FINANCIAL STATEMENTS NOVEMBER 30, 2015 provision is required. The Fund will file a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of November 30, 2015, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class-specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Redemption Fees – A shareholder who redeems or exchanges shares within 30 days of purchase will incur a redemption fee of 1.00% of the current net asset value of shares redeemed or exchanged, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Offering Costs – Offering costs for the Fund of $102,268 consisted of fees related to the mailing and printing of the initial prospectus, certain startup legal costs, and initial registration filings. Such costs are amortized over a twelve-month period beginning with the commencement of operations of the Fund. Note 3. Fees and Expenses Investment Advisor – Exceed Advisory LLC (the “Advisor”) is the investment advisor to the Fund. Pursuant to an investment advisory agreement, the Advisor receives an advisory fee from the Fund at an annual rate of 0.90% of the Fund’s average daily net assets. The sub-advisory fee, calculated as a percentage of the Fund’s average daily net assets, is paid by the Advisor. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Advisor or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for Investor Shares in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Shares. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $50,000 for service to the Trust ($66,000 for the Chairman). The Vice Chairman and Audit Committee Chairman receive an additional $6,000 annually. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. 15 EXCEED DEFINED SHIELD INDEX FUND NOTES TO FINANCIAL STATEMENTS NOVEMBER 30, 2015 Note 4. Expense Reimbursements and Fees Waived The Advisor has contractually agreed to waive a portion of its fees and reimburse expenses to limit total annual fund operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, and extraordinary expenses) of Investor Shares to 1.45%, and Institutional Shares to 1.20%, through at least April 1, 2017. Other fund service providers have voluntarily agreed to waive a portion of their fees. The contractual waivers may be changed or eliminated at any time with the consent of the Board and voluntary fee waivers and expense reimbursements may be reduced or eliminated at any time. For the period April 14, 2015, through November 30, 2015, fees waived and expenses reimbursed were as follows: Investment Advisor Fees Waived Investment Advisory Expenses Reimbursed Other Waivers Total Fees Waived and Expenses Reimbursed $
